Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered April 10, 1995, convicting him of sodomy in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve his challenge to the factual sufficiency of his guilty plea, as he did not move to withdraw the plea under CPL 220.60 (3), nor did he move to vacate his judgment of conviction under CPL 440.10 (see, e.g., People v Lopez, 71 NY2d 662). In any event, there was nothing in the defendant’s factual recitation during his allocution to suggest that when he committed the crime he was either intoxicated or suffering from any mental disease or defect, with the result that the court was under no obligation to inquire as to whether he was aware of these defenses (see, e.g., People v Hicks, 201 AD2d 831; People v Selnik, 194 AD2d 472; People v Kubik, 186 AD2d 271).
The defendant also contends that his sentence was excessive. However, since he pleaded guilty with the understanding that he would receive the sentence which was thereafter imposed, the defendant has no basis to now complain that his sentence was excessive (see, People v Kubik, supra; People v Kazepis, 101 AD2d 816). Bracken, J. P., Krausman, Goldstein and Luciano, JJ., concur.